856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Karen Christy DAHL, now known as Karen Christy, Plaintiff-Appellant,v.CITY OF LANSING, Defendant-Appellee.
No. 87-1827.
United States Court of Appeals, Sixth Circuit.
Aug. 23, 1988.

Before KEITH, KENNEDY and DAVID A. NELSON, Circuit Judges.
PER CURIAM.


1
This case is before us on appeal from an order of the district court (Bell, J.) granting summary judgment.  We find no error in the proceedings below, and we AFFIRM the judgment for the reasons stated in the district court's order.